DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites “a plurality of available data storage locations” (line 13, emphasis added).  This is the only instance of the term in the claims, and the remainder of the claims recites numerous references to “available storage locations”.  It is assumed that these terms are intended to reference the same elements.  Accordingly, Examiner suggests the amendment “available 

Claim 1 recites “”the home location of first user” in line 17, which lacks an article.  Examiner suggests the amendment “the home location of the first user”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Pat. 11,038,951.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the patented claims.  For example, compare instant claim 1 and patented claims 1 and 7:

U.S. Pat. 11,038,951
App. No. 17/336,668
1. A system comprising:
a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:
1. A system comprising:
a processor; and
a memory having instructions stored thereon, when executed by the processor, causes the system to perform operations comprising:
updating a home location data of a first user, the first user being associated with a first client device;
updating a home location data of a first user, the first user being associated with a first client device;
selecting a communication session in a messaging system, wherein the communication session comprises the first user and a second user associated with a second client device;
selecting a communication session in a messaging system, the communication session comprises the first user and a second user associated with a second client device;
determining a home location data of the second user;
determining a home location data of the second user;
determining a session location data associated with the communication session, the session location data indicating a current storage location storing data of the communication session received from the first client device and the second client device;
determining a session location data associated with the communication session, the session location data indicating a current storage location storing data of the communication session received from the first client device and the second client device;
identifying a plurality of available storage locations based on the home location data of the first user and the home location data of the second user;
identifying a plurality of available data storage locations based on the home location data of the first user and the home location data of the second user;

determining whether to update the session location data, wherein determining whether to update the session location data is based on an average of a distance over network fiber using the home location of first user, the home location of the second user, the current storage location, the available storage locations, 
7. The system of claim 3, wherein determining whether to update the session location data is further based on a usage frequency of the messaging system associated with the first user, the second user, and the third user.
and a usage frequency of the messaging system associated with the first user and the second user;
in response to determining to update the session location data, updating the session location data to indicate one of the available storage locations, and causing a transfer of the data of the communication session to the one of the available storage locations.
in response to determining to update the session location data, updating the session location data to indicate one of the available storage locations, and causing a transfer of the data of the communication session to the one of the available storage locations.


	Instant independent claims 11 and 21 are parallel in scope and similarly anticipated by the patented claims.  Instant dependent claims 2-10 and 12-20 are also parallel in scope to the patented 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8, 11, 12, 14, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al. (U.S. Pat. App. Pub. 2018/0124249), hereinafter Hassan, and further in view of Varda et al. (U.S. Pat. 10,498,812), hereinafter Varda.

Regarding claim 1, Hassan disclosed a system comprising:
a processor (processor, ¶[0048]); and
a memory having instructions stored thereon (software, ¶[0046]; memory, ¶[047]), when executed by the processor, causes the system to perform operations comprising:
updating a home location data of a first user (changing/storing, i.e., updating, new location information, i.e., home location data, of a first conference participant, i.e., first user, ¶[0041], [0043]), the first user being associated with a first client device (participants associated with client devices, ¶[0017]);
selecting a communication session in a messaging system, the communication session comprises the first user and a second user associated with a second client device (updating the participant profile for the first participant during a conference call, i.e., communication session, involving the first participant and another participant, i.e., second client device, ¶[0041], [0043], inherently requiring selection of the conference call to update information regarding its participants);
determining a home location data of the second user (client devices reporting participant profile information, including geographic location, i.e., home location data, ¶[0035]);

identifying a plurality of available data storage locations based on the home location data of the first user and the home location data of the second user (selecting a second data center from among a plurality of data centers, i.e., a plurality of available data storage locations, ¶[0031]);
determining whether to update the session location data (determining that a different data center is closest to an updated centroid, ¶[0044]), wherein determining whether to update the session location data is based on an average of a distance over network fiber (calculating the centroid, i.e., average of distances, ¶[0044]; network between participants/data centers including fiber optic cable, i.e., network fiber, ¶[0018]) using the home location of first user (selecting a second data center to host the conference call based on the changed/updated location of the first participant, i.e., home location of the first user, ¶[0044]), the home location of the second user (selecting the second data center based on the location of other participants, i.e., the home location of the second user, ¶[0031]), the current storage location (determining if the initial data center currently hosting the conference call, i.e., the current storage location, differs from a second data center, ¶[0033], [0045]), the available storage locations (determining if the initial data center currently hosting the conference call differs from a second data center, i.e., the available storage locations, ¶[0033], [0044]);
in response to determining to update the session location data, updating the session location data to indicate one of the available storage locations (determining if the initial data center currently hosting the conference call, i.e., the current storage location, differs from a second data center, ¶[0033], [0045], inherently requiring storing session location data indicating the location of the conference call for comparison, therefore updating such data when determining to handoff the conference call to a second data center), and causing a transfer of the data of the communication session to the one of the available 
Hassan did not disclose:
wherein determining whether to update the session location data is based on…a usage frequency of the messaging system associated with the first user and the second user (emphasis added).
Varda disclosed determining the location (e.g., server) of an object worker to migrate to based on an the amount of traffic (e.g., the number of requests), i.e., usage frequency, each of a plurality of clients sent (col. 10, lines 52-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hassan wherein determining whether to update the session location data is based on a usage frequency of the messaging system associated with the first user and the second user as claimed, because doing so would have determined the optimal location in which to serve traffic (Varda, col. 10, lines 58-60).

Regarding claim 2, Hassan and Varda disclosed the system wherein determining whether to update the session location data is further based on an average of the latency in the communication session experienced by the first user and by the second user (determining the location [e.g., server] of an object worker to migrate to based on an average latency from each of a plurality of servers to each client, Varda, col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 4, Hassan and Varda disclosed the system wherein the operations further comprising:
determining a home location data of a third user associated with a third client device (client devices, including a third client device, reporting participant profile information, including geographic location, i.e., home location data, Hassan, ¶[0035]),

wherein the session location data further stores data of the communication session received from the third client device (third client device reporting participant profile information, i.e., data of the communication session, including geographic location, Hassan, ¶[0035]),
wherein the plurality of available storage locations is further based on the home location data of the third user (selecting the second data center based on the location of other participants, i.e., the home location of the third user, Hassan, ¶[0031]), and
wherein determining whether to update the session location data is further based on an average of a distance over network fiber using the home location data of the third user (calculating the centroid, i.e., average of distances, Hassan, ¶[0044]; network between participants/data centers including fiber optic cable, i.e., network fiber, Hassan, ¶[0018]; selecting the second data center based on the location of other participants, i.e., the home location of the third user, Hassan, ¶[0031]).

Regarding claim 5, Hassan and Varda disclosed the system wherein determining whether to update the session location data is further based on an average of a latency in the communication session experienced by the first user, by the second user, and by the third user (determining the location [e.g., server] of an object worker to migrate to based on an average latency from each of a plurality of servers to each client, Varda, col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 8, Hassan and Varda disclosed the system wherein determining whether to update the session location data is further based on a usage frequency of the messaging system associated with the third user (determining the location [e.g., server] of an object worker to migrate to based on an the amount of traffic [e.g., the number of requests], i.e., usage frequency, each of a plurality of clients sent, Varda, col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.


updating, by a processor (processor, ¶[0048]), a home location data of a first user (changing/storing, i.e., updating, new location information, i.e., home location data, of a first conference participant, i.e., first user, ¶[0041], [0043]), the first user being associated with a first client device (participants associated with client devices, ¶[0017]);
selecting a communication session in a messaging system, wherein the communication session comprises the first user and a second user associated with a second client device (updating the participant profile for the first participant during a conference call, i.e., communication session, involving the first participant and another participant, i.e., second client device, ¶[0041], [0043], inherently requiring selection of the conference call to update information regarding its participants);
determining a home location data of the second user (client devices reporting participant profile information, including geographic location, i.e., home location data, ¶[0035]);
determining a session location data associated with the communication session, the session location data indicating a current storage location storing data of the communication session received from the first client device and the second client device (selecting an initial data center, i.e., current storage location, to host a conference call, ¶[0021]; determining if the initial data center currently hosting the conference call differs from a second data center, ¶[0033], [0045], inherently requiring a determination of session location data indicating a current storage, i.e., hosting, location);
identifying a plurality of available storage locations based on the home location data of the first user and the home location data of the second user (selecting a second data center from among a plurality of data centers, i.e., a plurality of available data storage locations, ¶[0031]);
determining whether to update the session location data (determining that a different data center is closest to an updated centroid, ¶[0044]), wherein determining whether to update the session location data is based on an average of a distance over network fiber (calculating the centroid, i.e., average of distances, ¶[0044]; network between participants/data centers including fiber optic cable, i.e., network fiber, ¶[0018]) using the home location of the first user (selecting a second data center to host the conference call based on the changed/updated location of the first participant, i.e., home location of the first user, ¶[0044]), the home location of the second user (selecting the second data center based on the 
in response to determining to update the session location data, updating the session location data to indicate one of the available storage locations (determining if the initial data center currently hosting the conference call, i.e., the current storage location, differs from a second data center, ¶[0033], [0045], inherently requiring storing session location data indicating the location of the conference call for comparison, therefore updating such data when determining to handoff the conference call to a second data center), and causing a transfer of the data of the communication session to the one of the available storage locations (handing-off, i.e., transferring, the conference call to the second data center, ¶[0033], [0045]).
Hassan did not disclose:
wherein determining whether to update the session location data is based on…a usage frequency of the messaging system associated with the first user and the second user (emphasis added).
Varda disclosed determining the location (e.g., server) of an object worker to migrate to based on an the amount of traffic (e.g., the number of requests), i.e., usage frequency, each of a plurality of clients sent (col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 12, Hassan and Varda disclosed the method wherein determining whether to update the session location data is further based on an average of the latency in the communication session experienced by the first user and by the second user (determining the location [e.g., server] of an object worker to migrate to based on an average latency from each of a plurality of servers to each client, Varda, col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 14, Hassan and Varda disclosed the method further comprising:
determining a home location data of a third user associated with a third client device (client devices, including a third client device, reporting participant profile information, including geographic location, i.e., home location data, Hassan, ¶[0035]),
wherein the communication session further comprises the third user (conference participants including a third participant, Hassan, ¶[0017]),
wherein the session location data further stores data of the communication session received from the third client device (third client device reporting participant profile information, i.e., data of the communication session, including geographic location, Hassan, ¶[0035]),
wherein the plurality of available storage locations is further based on the home location data of the third user (selecting the second data center based on the location of other participants, i.e., the home location of the third user, Hassan, ¶[0031]), and
wherein determining whether to update the session location data is further based on an average of a distance over network fiber using the home location data of the third user (calculating the centroid, i.e., average of distances, Hassan, ¶[0044]; network between participants/data centers including fiber optic cable, i.e., network fiber, Hassan, ¶[0018]; selecting the second data center based on the location of other participants, i.e., the home location of the third user, Hassan, ¶[0031]).

Regarding claim 15, Hassan and Varda disclosed the method wherein determining whether to update the session location data is further based on an average of a latency in the communication session experienced by the first user, by the second user, and by the third user (determining the location [e.g., server] of an object worker to migrate to based on an average latency from each of a plurality of servers to each client, Varda, col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 18, Hassan and Varda disclosed the method wherein determining whether to update the session location data is further based on a usage frequency of the messaging system 
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 21, Hassan disclosed a non-transitory computer-readable storage medium having stored thereon instructions (non-transitory computer readable medium storing software, ¶[0046]), when executed by a processor (processor, ¶[0048]), causes the processor to perform operations comprising:
updating a home location data of a first user (changing/storing, i.e., updating, new location information, i.e., home location data, of a first conference participant, i.e., first user, ¶[0041], [0043]), the first user being associated with a first client device (participants associated with client devices, ¶[0017]);
Filing Date: June 2, 2021selecting a communication session in a messaging system, wherein the communication session comprises the first user and a second user associated with a second client device (updating the participant profile for the first participant during a conference call, i.e., communication session, involving the first participant and another participant, i.e., second client device, ¶[0041], [0043], inherently requiring selection of the conference call to update information regarding its participants);
determining a home location data of the second user (client devices reporting participant profile information, including geographic location, i.e., home location data, ¶[0035]);
determining a session location data associated with the communication session, the session location data indicating a current storage location storing data of the communication session received from the first client device and the second client device (selecting an initial data center, i.e., current storage location, to host a conference call, ¶[0021]; determining if the initial data center currently hosting the conference call differs from a second data center, ¶[0033], [0045], inherently requiring a determination of session location data indicating a current storage, i.e., hosting, location);
identifying a plurality of available storage locations based on the home location data of the first user and the home location data of the second user (selecting a second data center from among a plurality of data centers, i.e., a plurality of available data storage locations, ¶[0031]);

in response to determining to update the session location data, updating the session location data to indicate one of the available storage locations, and causing a transfer of the data of the communication session to the one of the available storage locations.
	Hassan did not disclose:
wherein determining whether to update the session location data is based on…a usage frequency of the messaging system associated with the first user and the second user (emphasis added).
Varda disclosed determining the location (e.g., server) of an object worker to migrate to based on an the amount of traffic (e.g., the number of requests), i.e., usage frequency, each of a plurality of clients sent (col. 10, lines 52-66).
The combination of references is made under the same rationale as claim 1 above.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (U.S. Pat. App. Pub. 2018/0124249) and Varda (U.S. Pat. 10,498,812) as applied to claims 4 and 14 above, respectively, and further in view of Takahashi et al. (U.S. Pat. 7,184,945), hereinafter Takahashi.


Takahashi disclosed selecting a server among a plurality of servers (col. 4, lines 36-39; col. 10, lines 44-46), taking into account the size of data to or from the server in a client-server session (col. 5, lines 28-29, 35-37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hassan and Varda wherein determining whether to update the session location data is further based a size of the data of the communication session as claimed, because doing so would have balanced server load without placing servers in a high load or overloaded state (Takahashi, col. 11, lines 17-19).
	Claim 16 is rejected under the same rationale as claim 6 above.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (U.S. Pat. App. Pub. 2018/0124249) and Varda (U.S. Pat. 10,498,812) as applied to claims 4 and 14 above, respectively, and further in view of Darcie et al. (U.S. Pat. App. Pub. 2008/0215681), hereinafter Darcie.

Regarding claim 7, Hassan and Varda disclosed the system as detailed above.  Hassan and Varda did not disclose the system wherein determining whether to update the session location data is further based on a cost or a performance of the current storage location and the plurality of available storage locations.
	Darcie disclosed selecting a server for a session based on cost (¶[0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hassan and Varda wherein determining whether to update the session location data is further based on a cost of the current storage location and the plurality of available data storage locations as claimed, because doing so would have ensured that the best connection was made between all users and one of the available servers (Darcie, ¶[0048]).
	Claim 17 is rejected under the same rationale as claim 7 above.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (U.S. Pat. App. Pub. 2018/0124249) and Varda (U.S. Pat. 10,498,812) as applied to claims 4 and 14 above, respectively, and further in view of Mijar et al. (U.S. Pat. 9,380,523), hereinafter Mijar.

Regarding claim 9, Hassan and Varda disclosed the system as detailed above.  Hassan and Varda did not disclose the system further comprising:
detecting a change in the plurality of available storage locations, wherein the change is an addition of an available storage location or a closing of a storage location, or a change in the cost or performance of the available storage locations; and
determining whether to update the session location data based on the change in the plurality of available storage locations.
Mijar disclosed detecting a change in a preferred server, e.g., a change in performance, during a session with a user, and transitioning the user to a different preferred server (col. 4, line 66 through col. 25, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hassan and Varda to include system further comprising detecting a change in the plurality of available data storage locations, wherein the change is a change in the performance of the available data storage locations, and determining whether to update the session location data based on the change in the plurality of available storage locations as claimed, because doing so would have optimized user experience (Mijar, col. 25, line 8).
	Claim 19 is rejected under the same rationale as claim 9 above.

Regarding claim 10, Hassan and Varda disclosed the system as detailed above.  Hassan and Varda did not disclose the system further comprising:
detecting a change in the current storage location, wherein the change is the current storage location is a closing of the current storage location, or a change in the cost or performance of the current storage location; and

Mijar disclosed detecting a change in a current preferred server, e.g., a change in performance, during a session with a user, and transitioning the user to a different preferred server (col. 4, line 66 through col. 25, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Hassan and Varda to include system further comprising detecting a change in the current storage location, wherein the change is a change in the performance of the current storage location, and determining whether to update the session location data based on the change in the current storage location as claimed, because doing so would have optimized user experience (Mijar, col. 25, line 8).
	Claim 20 is rejected under the same rationale as claim 10 above.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon the filing of a proper Terminal Disclaimer to overcome the double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441